DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.
 
Drawings
The drawings were received on 05/07/2019.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-10, 13-15, and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Usui (US 2005/0082577 A1) in view of Ishii (US 2009/0102059 A1).
Regarding Claim 1, referring to at least Figs. 1, 3, and related text, Usui teaches a device comprising: a substrate (11) having circuit elements (semiconductor devices such as transistors) thereon (paragraph 38); a metallization layer (a combination of 12, 15, and 17) over the substrate, the metallization layer having interconnects (13 and 16) interconnecting the circuit elements (paragraph 38); a pad (18) disposed over an uppermost interconnect (16) in the metallization layer, wherein the pad is coupled to the interconnects (paragraphs 37-38); one or more via contacts (14 between 16 and 18) disposed between the pad and the uppermost interconnect, wherein the one or more via contacts couple the pad to the interconnects (paragraph 38); and a crack stop protection seal (21) surrounding the pad; wherein the crack stop protection seal extends into the metallization layer but where the crack stop protection seal does not fully extend through the metallization layer (fig. 3 & paragraphs 39-43 and 48-50).
Usui does not explicitly disclose that the pad (paragraph 38, the electrode pad 18) is a test pad coupled to the one or more circuit elements via the interconnects.  Ishii teaches a device, in the same field of endeavor, comprising: a test pad coupled to one or more circuit elements via interconnects, wherein the test pad is configured for testing the one or more circuit elements (figs. 1-2 and paragraphs 3, 83-88, electrode pads 4 as test pads, which are used for wafer probe testing and wire bonding coupling, coupled to semiconductor elements such as transistors via wiring layers 5).  It is noted that the combined teaching of Usui and Ishii teaches that the crack stop protection seal confines damage caused by probing at the test pad from propagating to an area beyond the crack stop protection seal since Usui teaches the crack 
Regarding Claim 3, the combined teaching of Usui and Ishii teaches wherein the crack stop protection seal comprises a first portion (33) having a same depth as the test pad and a second portion (34) having a same depth as the one or more via contacts (Usui, fig. 3 and Ishii, the electrode pad as the test pad).
Regarding Claim 4, the combined teaching of Usui and Ishii teaches wherein the test pad and the crack stop protection seal are formed of copper (Usui, paragraphs 39-43 and Ishii, the electrode pad as the test pad).
Regarding Claim 7, the combined teaching of Usui and Ishii teaches further comprising a passivation layer (19) disposed over the test pad and the crack stop protection seal (Usui, fig. 3), wherein the passivation layer comprises a probe opening (an opening exposing 18) to at least partially expose a top surface of the test pad (Usui, paragraphs 39-43 and Ishii, the electrode pad as the test pad).  While the combined teaching is silent about “wherein the crack stop protection seal confines damage caused by probing at the test pad from propagating to the passivation layer”, the combined teaching of Usui and Ishii teaches the device identical to that of the invention as discussed in claims 1 and 7.  Therefore, since the structure disclosed in the combined teaching of Usui and Ishii is identical to that of the claim, claimed property or function is presumed to be obvious: Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 8, the combined teaching of Usui and Ishii teaches wherein the test pad and the crack stop protection seal are formed of the same material (Usui, paragraphs 39, 43 and Ishii, the electrode pad as the test pad).
Regarding Claim 9, the combined teaching of Usui and Ishii teaches wherein the crack stop protection seal is formed of metal (Usui, paragraphs 39-43, for example, copper and Ishii, the electrode pad as the test pad).
Regarding Claim 10, the combined teaching of Usui and Ishii teaches wherein the crack stop protection seal is formed of a rigid material (Usui, paragraphs 39-43, for example, copper and Ishii, the electrode pad as the test pad).
Regarding Claim 13, the combined teaching of Usui and Ishii teaches wherein the crack stop protection seal and the test pad comprise a substantially planar top surface (Usui, fig. 3 and Ishii, the electrode pad as the test pad).
Regarding Claim 14, Ishii teaches further comprising a plurality of bond pads (4) (fig. 1 & paragraphs 3, 83-88).
Regarding Claim 15, referring to at least Figs. 1, 3, and related text, Usui teaches a method of forming a device, comprising: providing a substrate (11) having circuit elements (semiconductor devices such as transistors) thereon (paragraph 38), arranging a metallization layer (a combination of 12, 15, and 17) over the substrate, wherein the metallization layer has interconnects (13 and 16) interconnecting the circuit elements (paragraph 38); forming a pad 
Usui does not explicitly disclose that the pad (paragraph 38, the electrode pad 18) is a test pad coupled to one or more circuit elements via the interconnects.  Ishii teaches a device, in the same field of endeavor, comprising: a test pad coupled to one or more circuit elements via interconnects, wherein the test pad is configured for testing the one or more circuit elements (figs. 1-2 and paragraphs 3, 83-88, electrode pads 4 as test pads, which are used for wafer probe testing and wire bonding coupling, coupled to semiconductor elements such as transistors via wiring layers 5).  It is noted that the combined teaching of Usui and Ishii teaches that the crack stop protection seal confines damage caused by probing at the test pad from propagating to an area beyond the crack stop protection seal since Usui teaches the crack stop protection seal (21 as the crack stop protection seal enhances cracking resistance towards the insulating film when the electrode pad 18 is being used and Ishii teaches the utilization of the electrode pad 4 as the test pad for wafer probe testing).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Usui with that of Ishii in order to readily utilize the electrode pads from Usui for the wafer probe testing.  


Regarding Claim 18, the combined teaching of Usui and Ishii teaches wherein the test pad and the crack stop protection seal are formed of the same material (Usui, paragraphs 39-43 and Ishii, the electrode pad as the test pad).
Regarding Claim 19, the combined teaching of Usui and Ishii teaches wherein the test pad and the crack stop protection seal are formed in the same deposition step (Usui, paragraph 39 and Ishii, the electrode pad as the test pad).
Regarding Claim 20, the combined teaching of Usui and Ishii teaches further comprising forming a passivation layer (19) over the test pad and the crack stop protection seal (Usui, fig. 3), and forming a probe opening (an opening exposing 18) in the passivation layer to at least partially expose a top surface of the test pad (Usui, paragraphs 39-43 and Ishii, the electrode pad as the test pad).  While the combined teaching is silent about “wherein the crack stop protection seal confines damage caused by probing at the test pad from propagating to the passivation layer”, the combined teaching of Usui and Ishii teaches the device identical to that of the invention as discussed in claims 1 and 7.  Therefore, since the structure disclosed in the combined teaching of Usui and Ishii is identical to that of the claim, claimed property or function is presumed to be obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 21, the combined teaching of Usui and Ishii teaches wherein each of the one or more via contacts comprises a width ranging from about 0.1 um to about 1 um (paragraph 42), which are overlapping range to that of the claim reciting “a width ranging from about 0.5 um to about 1.5 um”.  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the width range of the one or more via contacts as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges.  Furthermore, it has held that discovering an optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 22, the combined teaching of Usui and Ishii teaches a dimension of the test pad to a bond pad of the plurality of bond pads (Ishii, fig. 1).  While the combined teaching does not disclose a numerical value of a ratio ranging from about 1:10 to 1:1000, it would have been obvious to one of ordinary skill in the art to adjust the ratio as a routine skill in the art to discover the optimum and/or workable range.  
Regarding Claim 23, the combined teaching of Usui and Ishii teaches the test pad and the crack stop protection seal is formed simultaneously with a bond pad (Usui, fig. 3, 18 as a pad with 21 as the crack stop protection seal and Ishii, fig. 1, 4 as the plurality of test pads used for wafer probe testing and wire bonding).
Regarding Claim 24, the combined teaching of Usui and Ishii teaches where the crack stop protection seal is limited to a top portion of the metallization layer (fig. 3, “a top portion of 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/DANIEL WHALEN/Primary Examiner, Art Unit 2829